 Case 3:21-cv-00372-SMY Document 17 Filed 05/24/21 Page 1 of 2 Page ID #30




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

Erin Sanders,                                    Case No. 3:21-cv-00372-SMY

       Plaintiff,                                Honorable Staci M. Yandle

v.

AmSher Collection Services, Inc.,

       Defendant.                                         NOTICE OF DISMISSAL
                                                            WITH PREJUDICE


       Now comes Plaintiff, through counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i),

hereby dismisses the present action with prejudice. This notice is being filed before Defendant

has filed an answer and therefore is appropriate for dismissal absent stipulation by all parties.



                                              RESPECTFULLY SUBMITTED,


Date: May 24, 2021                            By: /s/ Jeffrey S. Hyslip
                                              Jeffrey S. Hyslip, Esq. (Ohio Bar No. 0079315)
                                              Hyslip Legal, LLC
                                              1309 Park St., Suite A
                                              McHenry, IL 60050
                                              Phone: 614-490-4224
                                              Email: jeffrey@hysliplegal.com

                                              Attorney for Plaintiff




                                                  1
 Case 3:21-cv-00372-SMY Document 17 Filed 05/24/21 Page 2 of 2 Page ID #31




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2021, I electronically filed the foregoing Notice. Service

of this filing will be made by the Court’s CM/ECF System upon the following:


Morgan I. Marcus
Sessions Israel & Shartle
141 W. Jackson Blvd., Suite 3550
Chicago, IL 60604

Counsel for Defendant


                                                                   /s/ Jeffrey S. Hyslip




                                                2
